DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to a multilayer coating.
Group II, claims 12-13, drawn to a method for manufacturing a multilayer coating.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a multilayer coating comprising a polymeric facestock layer sandwiched between a polymeric top coat and a polymeric adhesive layer, where the top coat layer comprises at least partially cross-linked polyurethane, characterized in that the at least partially cross-linked polyurethane is the reaction product of a composition comprising a first and second part, wherein the first part comprises between 20.0 and 99.9 wt.% of solvent- or waterborne thermally curable polyurethane precursor material and the second part comprises 0.1 and 80.0 wt.%, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pearson et al. (US 5,034,275, hereinafter “Pearson”) in view of Stender et al. (US 2002/0123562 A1, hereinafter “Stender”).

    PNG
    media_image1.png
    199
    310
    media_image1.png
    Greyscale
Pearson teaches an article having a tie layer 12, i.e. adhesive layer, a basecoat layer 13, and a topcoat 14. As shown in the figure below, the basecoat layer 13 is sandwiched between the tie layer 12 and the topcoat layer 14 (Col. 2, lines 34-43). Pearson further teaches the tie layer, i.e. adhesive layer, is made from an ethylene copolymer, i.e. the tie layer is a polymeric adhesive layer (Col. 1, lines 57-59). Pearson teaches the topcoat layer 14 is made from a crosslinked polyurethane (Col. 2, lines 39-40) and that the crosslinked polyurethane comprises two parts (Col. 8, lines 15-21).
Pearson does not teach wherein the crosslinked polyurethane comprises a first part between 20.0 to 99.9 wt.% of a solvent- or waterborne thermally curable polyurethane precursor material, nor a second part between 0.1 and 80.0 wt.% of a UV-curable polyurethane precursor material.
Stender teaches a polyurethane topcoat containing 0 to 100 wt.% polyurethane adduct, 0 to 90 wt.% polyol, and 0 to 60 wt.% polyisocyanate ([0065] and [0067-0068]), which overlap with the ranges presently claimed. Stender teaches the polyol includes polyester polyols ([0147-0148]), which is identical to that of the present invention and is therefore a thermally curable polyurethane precursor material as claimed. Stender further teaches the polyisocyanate includes 1,6-hexamethylene diisocyanate ([0170]), which is identical to that of the present invention and is therefore a UV-curable polyurethane precursor material as presently claimed.
Pearson and Stender are analogous inventions in the field of polyurethane topcoats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane topcoat of Pearson to be the polyurethane topcoat as taught by Stender in order to provide a coating that has good resistance to environmental influences (Stender [0047]).
Therefore, since the limitations set forth in claim 1 fail to define a contribution over Pearson in view of Stender, they failed to constitute a special technical feature and hence there is lack of unity between the cited claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450. The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787